UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6220


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD JUNIOR POWELL, a/k/a Dick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge.   (5:99-cr-00012-V-6; 5:15-cv-00092-
RLV)


Submitted:   June 16, 2016                 Decided:   June 22, 2016


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Floyd      Junior   Powell   appeals   the   district    court’s   order

denying his post-judgment motion for recusal as moot.                 We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   See

United States v. Powell, No. 5:15-cv-00092-RLV (W.D.N.C. Jan.

19, 2016).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2